Citation Nr: 0514367	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  96-51 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a compensable evaluation for tinea corporis. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel




INTRODUCTION

The veteran had active service from July 1966 to July 1969.

The case comes before the Board of Veterans' Appeals (Board) 
from a February 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona. 


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.    

2.  The competent medical evidence shows the veteran's 
service-connected tinea corporis is essentially asymptomatic 
with only xerosis and lichenification on his hands, and mild 
lichenification, slight redness and old hyperpigmentation on 
his groin.


CONCLUSION OF LAW

The criteria for the assignment of a compensable evaluation 
for the service-connected tinea corporis have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1-4.14, 4.40, 4.45, 4.118, Diagnostic Code 7806 
(effective prior to August 30, 2002), Diagnostic Code 7806 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  However, in this case, for the reasons 
set forth below, the VA has complied with the VCAA, as well 
as the implementing regulations, in reference to the issue 
addressed in this decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to an 
increased disability rating via a February 1996 rating 
decision, the April 1997 statement of the case, the March 
2000 supplemental statement of the case, the June 2004 RO 
letter, and the March 2005 supplemental statement of the 
case.  Therefore, the notification requirement has been 
satisfied.  See Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available medical evidence has been obtained, 
including treatment medical records and examination reports.  
Furthermore, the veteran was given the benefit of presenting 
testimony and/or evidence at a hearing on appeal with respect 
to his tinea corporis, but he declined such opportunity.  As 
no additional evidence, which may aid the veteran's claim or 
might be pertinent to the bases of the claim, has been 
submitted or identified, the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.

Finally, the VCAA requires that VA must provide notice that 
informs the claimant (1) of any information and evidence not 
of record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); and 
VAOPGCPREC 7-2004.  

In this case, the initial agency of original jurisdiction 
(AOJ) decision was made in February 1996, which is prior to 
the date the VCAA was enacted (effective November 9, 2000).  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error for 
the reasons specified below.  See VAOPGCPREC 7-2004.

Significantly, via various informational letters and 
supplemental statements of the case, the RO informed him of 
what information he needed to establish entitlement to the 
claim addressed in this decision and that he should send in 
information describing additional evidence or the evidence 
itself.  In this respect, the Board notes that these 
correspondences were provided to the claimant following the 
February 1996 rating decision initially adjudicating the 
claims on appeal but prior to the case being certified to the 
Board for appellate adjudication.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his increased rating claim.  In 
particular, the RO asked the veteran to tell VA about any 
additional information or evidence that the veteran wanted VA 
to try and get for him and to send VA the evidence that was 
needed as soon as possible.  By various informational 
letters, a statement of the case, supplemental statements of 
the case and their accompanying notice letters, VA satisfied 
the fourth element of the notice requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  See also Mayfield v. 
Nicholson, No. 02-1077, 2005 WL 957317 (Vet. App. Apr. 14, 
2005).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the veteran is 
not prejudiced by the Board's consideration of his claim as 
VA has already met all notice and duty to assist obligations 
to the veteran under the VCAA.  In essence, the veteran in 
this case has been notified as to the laws and regulations 
governing increased ratings.  He has, by information letters, 
a rating decision, a statement of the case, and supplemental 
statements of the case, been advised of the evidence 
considered in connection with his appeal and what information 
VA and the veteran would provide.  Thus, the Board finds that 
there has been no prejudice to the veteran that would warrant 
further notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect the ability to function under the ordinary conditions 
of daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.10 (2004).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2004).  

In this case, in a November 1969 rating decision, the veteran 
was granted service connection for tinea corporis, and was 
assigned a noncompensible rating under Diagnostic Code 7899-
7813, effective July 18, 1969.  The veteran is currently 
seeking a compensable disability evaluation for his service-
connected tinea corporis.

With respect to the applicable law, effective August 30, 
2002, VA revised the criteria for diagnosing and evaluating 
skin disabilities.  67 Fed. Reg. 49590-49599 (Jul. 31, 2002).  

Where the law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies.  However, where compensation is awarded or 
increased pursuant to any Act or administrative issue, the 
effective date of such an award or increase shall not be 
earlier than the effective date of the Act or administrative 
issue.  See 38 U.S.C.A. § 5110(g) (West 2002).  In addition, 
the General Counsel of VA has held that if the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  See VAOPGCPREC 3-2000 (2000).

Prior to August 30, 2002, tinea corporis did not have its own 
diagnostic code, so it was rated by analogy.  The veteran's 
service-connected tinea corporis is currently rated as 
noncompensable disabling pursuant to 38 C.F.R. § 4.118, 
Diagnostic Code 7806 for eczema.  Governing regulation 
provides that when an unlisted condition is encountered it is 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20 (2004).

Under the version of Diagnostic Code 7806 applicable prior to 
August 30, 2002, a 10 percent rating is warranted when there 
is eczema with exfoliation, exudation, or itching, if 
involving an exposed area or extensive area.  A 30 percent 
rating is warranted when there is eczema with constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent rating is warranted if there is 
eczema with ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or exceptionally 
repugnant.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 
(effective prior to August 30, 2002).

Under the revised criteria that became effective on August 
30, 2002, a noncompensable disability evaluation is 
contemplated under Diagnostic Code 7806 when less than 5 
percent of the entire body or less than 5 percent of exposed 
areas affected, and; no more than topic therapy required 
during the past 12-month period.  A 10 percent disability 
evaluation is contemplated when at least five percent, but 
less than 20 percent, of the entire body, or at least five 
percent, but less than 20 percent, of exposed areas are 
affected, or if intermittent systemic therapy (such as 
corticosteroids or other immunosuppressive drugs) has been 
required for a total duration of less than six weeks during 
the past 12-month period.  A 30 percent evaluation is 
warranted when 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas affected, or; systemic therapy 
such as corticosteroids or other immunosuppressive drugs are 
required for a total duration of six weeks or more, but not 
constantly, during the past 12 month period.  Diagnostic Code 
7806 also provides that a disability may also be rated as 
disfigurement of the head, face, or neck (Diagnostic Code 
7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805), depending upon the predominant disability.  See 
38 C.F.R. § 4.118, Diagnostic Code 7806 (2004).

The medical evidence of record includes VA medical center 
(VAMC) treatment records dated between 1982 and 1983.  In a 
notation dated in April 1982, the veteran complained of a 
rash in his groin area.  A notation dated in June 1982 
indicated that tinea has resolved everywhere on the veteran's 
body except his nails.  An August 1994 notation diagnosed the 
veteran with chronic tinea cruris. 

A VA medical examination was conducted in May 1995.  The 
examiner diagnosed the veteran with tinea corporis.  This 
diagnosis was done by history alone as the examination of the 
veteran's skin was within normal limits.

The VA examined the veteran again in April 1997.  The 
examiner reviewed the veteran's groin and indicated that 
slight erythema with minimal scale was present.  
Additionally, the examiner indicated that some scrotal 
lichenification and erythema was also present.  Finally, the 
examiner noted that no other similar lesions were found on 
the veteran's body.

Private treatment records from B. Kornell, M.D., dated 
between 1993 and 1997 are also included in the record.  A 
notation dated in August 1993 indicated that the veteran had 
puritus affecting his groin. 

VAMC treatment reports dated between 1994 and 2002 are also 
included in the claims folder.  An October 1995 notation 
indicates that the veteran had a rash.  A September 1996 
notation indicated that the veteran had a rash and a 
sebaceous cyst in his groin area, and contact dermatitis on 
his hands.

The VA examined the veteran again in August 2002.  The 
veteran indicated that he had a scaly eruption on his feet, 
hand and groin area.  The examiner indicated that the veteran 
used a topical antifungal agent to treat his tinea corporis.  
The examiner diagnosed the veteran with tinea corporis of 
moderate severity.  In an addendum, the examiner indicated 
that a tinea infection could not be confirmed through 
cultures obtained during the examination.

Finally, the VA examined the veteran again in February 2005.  
The examiner indicated that the veteran experienced a rash 1 
to 2 times a year that lasted from 4 to 5 days to 1.5 months.  
The veteran used a topical antifungal to treat his rash.  A 
physical examination of the veteran indicated that the 
veteran's face was clear, xerosis of the hands, and an area 
of lichenification that the examiner indicated was secondary 
to the veteran's work in mining.  The veteran's groin was 
also examined which revealed mild lichenification, slight 
redness and old mild hyperpigmentation.  The examiner 
diagnosed the veteran with a combination of tinea cruris and 
lichen simplex chronicus.  The veteran indicated that his 
flare-ups were less than they used to be, and that he uses an 
anti-fungal agent regularly.  The examiner indicated that 
less than 5 percent of the veteran's body was affected and 
that the affected areas were not exposed.  The examiner also 
indicated that the veteran's skin disability had required no 
systemic therapy in the past.  As well, the examiner 
indicated that the veteran had no scars, no ulceration, no 
exfoliation, no crusting, no systemic manifestations, no 
extensive or repugnant skin conditions, and no physical 
impairments related to his skin condition. 

When the evidence in this case is considered under the old 
schedular criteria of Diagnostic Code 7806, the Board finds 
that the evidence of record demonstrates that the veteran is 
not entitled to a compensable evaluation for his tinea 
corporis.  Although the veteran has testified that he has 
frequent itching and rashes, the medical evidence does not 
show that the veteran's disability involved exfoliation, 
exudation or itching that also involved an exposed surface or 
extensive area.  Notably, the May 1995 VA examiner could only 
diagnose the veteran with tinea cruris by history alone, as 
the veteran's skin examination was within normal limits.  
Also, the August 2002 VA examination included a skin culture 
that could not confirm tinea infection, as fungal culture 
only grew mold contaminants.  Further, VA outpatient records 
dated from 1982 to 2002 are negative for any objective 
medical evidence that indicated exfoliation, exudation or 
itching involving an exposed surface or extensive area.  
Although the VA examination in February 2002 did reveal the 
presence of some xerosis and lichenification on the veteran's 
hands, the examiner specifically indicated that the veteran's 
skin disability did not affect exposed areas.  Therefore, the 
veteran has not met the criteria for a compensable evaluation 
under the old schedular criteria of Diagnostic Code 7806.  
See 38 C.F.R. § 4.118, Diagnostic Code 7806 (effective prior 
to August 30, 2002).

When the evidence is considered under the revised rating 
criteria of Diagnostic Code 7806, the Board is once again of 
the opinion that the veteran is not entitled to a compensable 
evaluation for tinea corporis.  As such, the Board does not 
find that at least 5 percent, but less than 20 percent of the 
veteran's entire body, or at least 5 percent but less than 20 
percent of exposed areas of the veteran's body are affected.  
In fact, the examiner at the February 2005 examination 
specifically indicated that less than 5 percent of the 
veteran's body was affected, and the affected areas did not 
include exposed areas.  Additionally, the Board observes that 
the veteran has not required systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks at all during the past 12 month period.  
Therefore, the Board finds that the veteran is not entitled 
to a compensable evaluation under the rating criteria in 
effect as of August 30, 2002.

Further, the Board has considered the application of other 
Diagnostic Codes, including Diagnostic Codes 7800, 7801, 
7802, 7803, 7804, and 7805.  The criteria for those 
disabilities is set forth at 38 C.F.R. § 4.71a, Diagnostic 
Codes 7800, 7801, 7802, 7803, 7804, and 7805, respectively.  
However, the Board has reviewed the pertinent medical 
evidence as contained in the veteran's claims file, and 
concludes that the criteria for a compensable rating for 
scars or disfigurement of the head, face, or neck are simply 
not met.  In this regard, the Board notes that none of the 
available medical evidence indicates that the veteran 
experienced scaring or disfigurement as a result of his tinea 
corporis.

In reaching this decision the Board has considered the 
provisions of 38 C.F.R. 
§ 3.321 (b) (1).  In this case, however, there has been no 
showing that the veteran's tinea corporis has caused marked 
interference with employment or necessitated frequent periods 
of hospitalization beyond that contemplated by the assigned 
noncompensible disability evaluation.  Nor does his 
disability otherwise render impractical the application of 
the regular schedular standards.  In the absence of such 
factors, the Board finds that the requirements for an extra 
schedular evaluation under the provisions of 38 C.F.R. § 
3.321 (b) (1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board acknowledges the sincerity of the veteran's written 
statements submitted in support of his claims.  The veteran 
is certainly competent to provide an account of the symptoms 
that he experiences and has experienced.  Hayes v. Brown, 9 
Vet. App. 67, 72 (1996);  Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  However, since he is a lay person, he is not 
competent to offer an opinion requiring medical knowledge or 
expertise.  Therefore, the Board finds that his statements, 
no matter how sincere, cannot be utilized in lieu of 
competent medical evidence to prove the existence of an 
actual diagnosis, and/or to establish a medical nexus.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1995). 

Inasmuch as the preponderance of the evidence is against the 
appellant's claim, the claim of entitlement to a compensable 
evaluation for tinea corporis is denied.  The application of 
the reasonable doubt doctrine is, therefore, not warranted in 
this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

A compensable evaluation for tinea corporis is denied. 



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


